DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to a communication filed 09/22/2020. 
2.	Claims 1-20 are pending in this application; and, claims 1, 8 and 16 are independent claims. Claims 1, 6-9 and 14-17 have been amended. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 6, 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1) and Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1).
As per claim 1, Morishita teaches an apparatus for displaying and retrieving four-dimensional geospatial air traffic data that is associated with a plurality of flight routes, comprising: 
	a database (fig. 4; database 14);
	receiving the four-dimensional geospatial air traffic data in a predetermined format and storing the three-dimensional geospatial air traffic data (figs. 11-12; para [0028, 0072]:  receiving the location (definition of geospatial) data for the geographical position display of figs. 11-12 in the three dimensional space and storing the current positions for position prediction; wherein the data position in the position storage 14 has data structure, which requires data format (see figs. 5 and 9 for position storage 14: data structure refers to fields (data elements) and data format refers to characteristics of the values contained in fields)); 
	a multi-touch screen user interface that presents flight route information in multiple layers to provide a three-dimensional interface (figs. 11 and 12; para [0042, 0095]: “the flight position and the future flight position of one aircraft to be three-dimensionally displayed in an overlapping manner”); 
	wherein user inputs are received as touch gestures in the multi-touch screen user interface (para [0042]: “touch panel”).
	Morishita does not explicitly disclose visually displaying and interacting with query results retrieved from a fourth dimensional geospatial data to refocus the query results to update the query results displayed in a screen user interface in near real-time (querying to refocus the query result to update the 3D screen as described in para [0036] of the instant application and depicted in fig. 3). However, Decherd in the analogous art of maps teaches: visually displaying route information from a database 106 of fig. 1 and interacting with query results retrieved from a fourth dimensional geospatial data (Morishita 3D position/geospatial map data rendering on 2D with “time points” + Dechard query result in real-time of geospatial map data having a fourth dimension (time) data) to displaying live data such as “geospatial” (location) and temporal (time) subway routes and shopping patterns and interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21 to display specified placements and objects in space-time, e.g. dragging the timeline to another point in time refocuses and updates the results to display objects at the location in that time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Decherd with the teachings of Morishita. One having ordinary skill in the art would have been motivated to combine such interaction to provide review and learning for more accurate predictions.
Morishita and Decherd do not explicitly disclose a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving in a predetermined format and storing data  in the database (claims do not recite ingestion/storage stack that includes a database). However, Vennelakanti in the analogous art of processing data streams teaches: a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving  in a predetermined format and storing data in the database (para [0040]: the ingestion/storage stack for UDF framework data ingestion (user taking framework that lets user create entities to develop a process to ingest data) inherently has a data format because you have to specify, for example, a SQL format command for the computer to understand it and includes a DB and a memcash software on a server (memcache manage the caches on your processor server) geared towards function of DB usually so that it function better as a DB; run DB on servers, servers have processors, processor have caches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vennelakanti with the teachings of Morishita. One having ordinary skill in the art see “20 Advantages of Database Management System”) as well as to sustain data stream workload processing and performance (para [0041]). 
As per claim 6, the modified Morishita teaches the apparatus of claim 1. The modified Morishita further teaches that the query results are aviation data that is displayed in the multi-touch screen user interface (Morishita: figs. 11 and 12; para [0024-0025, 0042]).
	As per claim 7, the modified Morishita teaches the multi-touch screen user interface of claim 6. The modified Morishita further teaches an input to alter at least one of a latitude, a longitude, a time, a day and an altitude of the aviation data that is displayed (Decherd: interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21). 
	As per claim 8, Morishita teaches method for displaying and retrieving four-dimensional geospatial air traffic data that is associated with a plurality of flight routes, comprising: 
	receiving the four-dimensional geospatial air traffic data in a predetermined format and storing the three-dimensional geospatial air traffic data (figs. 11-12; para [0028, 0072]:  receiving the location (definition of geospatial) data for the geographical position display of figs. 11-12 in the three dimensional space and storing the current positions for position prediction; wherein the data position in the position storage 14 has data structure, which requires data format (see figs. 5 and 9 for position storage 14: data structure refers to fields (data elements) and data format refers to characteristics of the values contained in fields)); 
	a multi-touch screen user interface that presents flight route information in multiple layers to provide a three-dimensional interface (figs. 11 and 12; para [0042, 0095]: “the flight position and the future flight position of one aircraft to be three-dimensionally displayed in an overlapping manner”); 

	Morishita does not explicitly disclose visually displaying and interacting with query results retrieved from a fourth dimensional geospatial data to refocus the query results to update the query results displayed in a screen user interface in near real-time (querying to refocus the query result to update the 3D screen as described in para [0036] of the instant application and depicted in fig. 3). However, Decherd in the analogous art of maps teaches: visually displaying route information from a database 106 of fig. 1 and interacting with query results retrieved from a fourth dimensional geospatial  data (Morishita 3D position/geospatial map data rendering on 2D with “time points” + Dechard query result in real-time of geospatial map data having a fourth dimension (time) data) to refocus the query results to update the query results displayed in a screen user interface in near real-time (para [0007, 0032, 0058, 0090, 0092, 0103, 0111]: displaying live data such as “geospatial” (location) and temporal (time) subway routes and shopping patterns and interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21 to display specified placements and objects in space-time, e.g. dragging the timeline to another point in time refocuses and updates the results to display objects at the location in that time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Decherd with the teachings of Morishita. One having ordinary skill in the art would have been motivated to combine such interaction to provide review and learning for more accurate predictions.
Morishita and Decherd do not explicitly disclose a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving in a predetermined format and storing data  in the database (claims do not recite ingestion/storage stack that includes a database).  However, Vennelakanti in the analogous art of processing data streams 
As per claim 9, the modified Morishita teaches the multi-touch screen user interface of claim 6. The modified Morishita further teaches presenting the results in a plurality of layers in the multi-touch screen user interface to provide a three-dimensional interface to the large data set (Morishita: figs. 11 and 12; para [0042, 0095]: “the flight position and the future flight position of one aircraft to be three-dimensionally displayed in an overlapping manner”). 
As per claim 14, the modified Morishita teaches the method of claim 8. The modified Morishita further teaches that the query results are aviation data that is displayed in the multi-touch screen user interface (Morishita: figs. 11 and 12; para [0024-0025, 0042]).
	As per claim 15, the modified Morishita teaches the multi-touch screen user interface of claim 14. The modified Morishita further teaches an input to alter at least one of a latitude, a interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21). 
5.	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1), Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1), Henderson et al. (“Henderson”, US 20140032517 A1) and Louch et al. (“Louch”, US 20090260022 A1).
	As per claim 2, the modified Morishita teaches the apparatus of claim 1. The modified Morishita further teaches that the multiple layers of the multi-touch screen user interface include a geographical map layer, a spatiotemporal data layer and a rendering layer (Morishita: figs. 11 and 12: current position layer and prediction layer; Decherd: para [0109]: multiple layers). The modified Morishita does not disclose a querying and aggregation layer, and a user interface widget layer. However, Henderson and Louch in the analogous art of layers presentation teaches: a querying and aggregation layer (Henderson: para [0028]), and a user interface widget layer (Louch: para [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henderson and Louch with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such teaching of layer presentations in order to provide faster query processing on large amounts of data and easier code maintenance as well as an easy gateway to use an application and easier code maintenance.
	As per claim 10, the modified Morishita teaches the method of claim 9. The modified Morishita further teaches that the multiple layers of the multi-touch screen user interface include a geographical map layer, a spatiotemporal data layer and a rendering layer (Morishita: figs. 11 and 12: current position layer and prediction layer; Decherd: para [0109]: multiple layers). The modified Morishita does not disclose a querying and aggregation layer, and a user interface widget .
6.	Claim(s) 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1), Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1) and Jackson et al. (“Jackson”, US 20030223638 A1).
As per claim 3, the modified Morishita teaches the apparatus of claim 1. The modified Morishita further teaches query results for display in the multi-touch screen user interface (Salazar: figs. 4(A-B): touch screen; Lee: fig. 5: query result). The modified Morishita does not disclose a sampling strategy is used to return samples from random segments. However, Jackson in the analogous art of querying teaches: a sampling strategy is used to return samples from random segments (para [0027]: segments from the sample are randomly selected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such search queries in order to improve query response time.
As per claim 4, the modified Morishita teaches the apparatus of claim 3. The modified Morishita further teaches that the query results are scanned in order to select representative points 
As per claim 11, the modified Morishita teaches the method of claim 8. The modified Morishita further teaches query results for display in the multi-touch screen user interface (Salazar: figs. 4(A-B): touch screen; Lee: fig. 5: query result). The modified Morishita does not disclose a sampling strategy is used to return samples from random segments. However, Jackson in the analogous art of querying teaches: a sampling strategy is used to return samples from random segments (para [0027]: segments from the sample are randomly selected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such search queries in order to improve query response time.
As per claim 12, the modified Morishita teaches the method of claim 11. The modified Morishita further teaches that the query results are scanned in order to select representative points from different ones of the random segments (para [0027]: each segment is at a sufficiently large distance from one another within the sample).
7.	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1), Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1), Jackson et al. (“Jackson”, US 20030223638 A1) and Heller et al. (“Heller”, US 20110153591 A1).
As per claim 5, the modified Morishita teaches the multi-touch screen user interface of claim 3. The modified Morishita does not disclose a lazy loading mechanism used to load additional query results while idle. However, Heller in the analogous art of retrieving data teaches: a lazy loading mechanism used to load additional query results while idle (para [0033]: utilizing a 
As per claim 13, the modified Morishita teaches the multi-touch screen user interface of claim 3. The modified Morishita does not disclose a lazy loading mechanism used to load additional query results while idle. However, Heller in the analogous art of retrieving data teaches: a lazy loading mechanism used to load additional query results while idle (para [0033]: utilizing a lazy loader during idle status to obtain data in response to user request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heller with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such retrieving of data in order to not hinder system performance as allocated resources for the retrieval of the additional data are not required for performing other tasks.
8.	Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1), Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1) and Hoogland (US 20160290817 A1).
As per claim 16, Morishita teaches an apparatus displaying and retrieving four-dimensional geospatial air traffic data that is associated with a plurality of flight routes comprising a multi-touch screen user interface that presents information in multiple layers to provide a three-dimensional interface wherein user inputs are received as touch gestures in the multi-touch screen user interface “the flight position and the future flight position of one aircraft to be three-dimensionally displayed in an overlapping manner”; figs. 11-12; para [0028, 0072]:  receiving the location (definition of geospatial) data for the geographical position display of figs. 11-12 in the three dimensional space and storing the current positions for position prediction; wherein the data position in the position storage 14 has data structure, which requires data format (see figs. 5 and 9 for position storage 14: data structure refers to fields (data elements) and data format refers to characteristics of the values contained in fields; Dechert: para [0007, 0032, 0058, 0090, 0092, 0103, 0111]: displaying live data such as “geospatial” (location) and temporal (time) subway routes and shopping patterns and interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21 to display specified placements and objects in space-time, e.g. dragging the timeline to another point in time refocuses and updates the results to display objects at the location in that time). 
Morishita does not explicitly disclose visually displaying and interacting with query results retrieved from a fourth dimensional geospatial data to refocus the query results to update the query results displayed in a screen user interface in near real-time. However, Decherd in the analogous art of maps teaches: visually displaying route information from a database 106 of fig. 1 and interacting with query results retrieved from a fourth dimensional geospatial data to refocus the query results to update the query results displayed in a screen user interface in near real-time (para [0007, 0032, 0058, 0090, 0092, 0103, 0111]: displaying live data such as geospatial and temporal subway routes and shopping patterns and interacting with query results via the dynamic timeline of figs. 9, 13-15 and 17-21 to display specified placements and objects in space-time, e.g. dragging the timeline to another point in time refocuses and updates the results to display objects at the location in that time). It would have been obvious to one of ordinary skill in the art before the effective 
Morishita and Decherd do not explicitly disclose a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving  in a predetermined format and storing the  in the database. However, Vennelakanti in the analogous art of processing data streams teaches: a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving  in a predetermined format and storing the  in the database (para [0040]: ingestion stack). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vennelakanti with the teachings of Morishita. One having ordinary skill in the art would have been motivated to combine such teaching of processing data streams to provide support for controlling of content. 
The feature of aviation data in an Aircraft Situation Display to Industry (ASDI) data format is not disclosed. However, Hoogland in the analogous art of storing information teaches: an Aircraft Situation Display to Industry (ASDI) data format (para [0180]: calculating route information based on information from an ASDI database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoogland with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such storing of information given that ASDI data is an industry standard in the field of aviation.
As per claim 17, the modified Morishita teaches the multi-touch screen user interface of claim 16. The modified Morishita further teaches simultaneously alter plural dimensions of the positions expressed by latitude and longitude; Decherd: para [0011, 0012, 0015, 0092]: latitude and longitude of tracked objects). 
As per claim 18, the modified Morishita teaches the multi-touch screen user interface of claim 17. The modified Morishita further teaches user inputs specify one of defining a subset of flights for analysis, specifying an airline, specifying a departure airport, specifying an arrival airport, specifying a date interval, specifying a time interval, specifying a latitude, and specifying a longitude (Morishita: para [0006]: specified flight data of each aircraft; Decherd: figs. 9, 13-15 and 17-21 ; para [0107]: specifying date and time intervals). 
As per claim 20, the modified Morishita teaches the multi-touch screen user interface of claim 16. The modified Morishita further teaches at least one of graphical indications of the number of aircraft departures and arrivals at various time intervals, departure and arrival controls that adjust a range of departure and arrival times and dates, a time-based control that adjusts the time range of displayed aviation data, and a flight table that shows a flight information for each display flight (Morishita: figs. 6, 11 and 12: depicted are a number of aircraft (1-4) initial departure and end times (current and predicted); Decherd: figs. 9, 13-15 and 17-21 ; para [0107]: specifying date and time intervals).
9.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (“Morishita”, US 20160232793 A1), Decherd et al. (“Decherd”, US 20090172511 A1), Vennelakanti et al. (“Vennelakanti”, US 20150358425 A1), Hoogland (US 20160290817 A1), Henderson et al. (“Henderson”, US 20140032517 A1) and Louch et al. (“Louch”, US 20090260022 A1).
As per claim 19, the modified Morishita teaches the apparatus of claim 16. The modified Morishita further teaches that the multiple layers of the multi-touch screen user interface include a geographical map layer, a spatiotemporal data layer and a rendering layer (Morishita: figs. 11 and current position layer and prediction layer; Decherd: para [0109]: multiple layers). The modified Morishita does not disclose a querying and aggregation layer, and a user interface widget layer. However, Henderson and Louch in the analogous art of layers presentation teaches: a querying and aggregation layer (Henderson: para [0028]), and a user interface widget layer (Louch: para [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henderson and Louch with the teachings of the modified Morishita. One having ordinary skill in the art would have been motivated to combine such teaching of layer presentations in order to provide faster query processing on large amounts of data and easier code maintenance as well as an easy gateway to use an application and easier code maintenance.

Response to Arguments
	Applicant's arguments filed 09/22/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/Le Nguyen/				
Patent Examiner 	
May 20, 2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174